Deny and Opinion Filed July 11, 2022




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-22-00442-CV

                     IN RE STEVEN D. CATHCART, Relator

          Original Proceeding from the 422nd Judicial District Court
                          Kaufman County, Texas
                      Trial Court Cause No. 98750-422

                          MEMORANDUM OPINION
                    Before Justices Schenck, Reichek, and Carlyle
                             Opinion by Justice Schenck
      Steven D. Cathcart has filed a petition seeking a writ of mandamus to compel

the trial court to set for trial his pending constitutional tort case. As the party seeking

relief, relator bears the burden to provide the Court with a sufficient record to

establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Relator establishes a right to relief by showing that the trial court

clearly abused its discretion and that relator lacks an appellate remedy. In re Copart,

Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).
      In this case, relator has failed to certify his petition. See TEX. R. APP. P. 52.3(j).

He has also failed to provide a record of certified or sworn documents to support his

petition. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a).

      Based on our review of the mandamus record and the petition for writ of

mandamus, we conclude relator has failed to demonstrate that the trial court has

clearly abused its discretion. Accordingly, we deny the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a).




                                              /David J. Schenck/
                                              DAVID J. SCHENCK
                                              JUSTICE


220442F.P05




                                           –2–